Exhibit 10.1

Expense Support and Restricted Stock Agreement

This Expense Support and Restricted Stock Agreement (this “Expense Support
Agreement”) is made effective as of July 1, 2013 (the “Commencement Date”) by
and among CNL Healthcare Properties, Inc. (the “Company”) and CNL Healthcare
Manager Corp. (the “Property Manager”).

WHEREAS, the Company maintains on file with the U. S. Securities and Exchange
Commission an effective registration statement on S-11 (File No. 333-168129),
and amendments thereto, covering the continuous offering and sale of the
Company’s common stock pursuant to the Securities Act of 1933, as amended (the
“Registration Statement”); and

WHEREAS, the Company is a REIT and, similar to other REITs, monitors its
modified funds from operations, as defined below (“MFFO”) and has incurred, and
continues to incur a certain level of operating expenses; and

WHEREAS, the Company and CNL Healthcare Corp. (the “Advisor”) have entered into
the Advisory Agreement dated as of June 8, 2011, as amended by a First Amendment
to Advisory Agreement dated as of October 5, 2011, as further amended by a
Second Amendment to Advisory Agreement dated as of March 20, 2013 (the “Advisory
Agreement”); and

WHEREAS, pursuant to the Expense Support and Restricted Stock Agreement between
the Company and the Advisor effective April 1, 2013 (the “Advisor Expense
Support Agreement”), the Company and the Advisor have determined that it is
appropriate and in the best interests of the Company to reduce its operating
expenses relative to its invested assets and to that effect have agreed that the
Advisor shall provide expense support to the Company through forgoing the
payment of advisor and other fees and reimbursements due the Advisor under the
Advisory Agreement in cash and accepting restricted common stock of the Company
for services; and

WHEREAS, the Company and the Property Manager have entered into an Property
Management and Leasing Agreement dated as of June 28, 2012, (the “Property
Management Agreement”); and

WHEREAS, the Company and the Property Manager have determined that it is
appropriate and in the best interests of the Company to further reduce its
operating expenses relative to its invested assets.

NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:

Capitalized terms not otherwise defined herein have the meaning ascribed to them
in the Advisory Agreement.

 

1)

Expense Support. Beginning on the Commencement Date and continuing until
terminated as provided herein, in the event the Advisor Expense Support Amount
calculated pursuant to the Advisor Expense Support Agreement is less than
(a) aggregate stockholder cash Distributions declared for the applicable
quarter, over (b) the Company’s aggregate MFFO



--------------------------------------------------------------------------------

  for the same period, then the Property Manager shall provide expense support
to the Company through forgoing the payment of fees including expense
reimbursements in cash and accepting restricted common stock of the Company for
services as provided herein, in an amount equal to such shortfall (the “Property
Manager Expense Support Amount”). The Property Manager Expense Support Amount
shall be determined for each calendar quarter of the Company, on a
non-cumulative basis, after calculation of the Advisor Expense Support Amount
pursuant to the Advisor Expense Support Agreement each such quarter-end date, a
“Determination Date.” The Property Manager Expense Support Amount will be
credited by the Property Manager to the Company in satisfaction of property
management and other fees and expenses owed to the Property Manager under the
Property Management Agreement, at the Property Manager’s discretion. For
purposes of this Agreement, MFFO shall have the same meaning as such term is
defined in the Company’s Form 10-Q and Form 10-K as filed pursuant to the
Securities Exchange Act of 1934, as amended.

 

2) Grant of Restricted Stock. In exchange for services rendered under the
Property Management Agreement and in consideration of the expense support
provided by the Property Manager as set forth in Section 1, the Company shall
issue to the Property Manager, within ninety (90) days following each
Determination Date, a number of shares of Common Stock (the “Restricted Stock”)
equal to the quotient of the Property Manager Expense Support Amount for the
preceding quarter divided by the then-current public offering price per share of
Common Stock, on the terms and conditions and subject to the restrictions set
forth in this Agreement.

 

3) Restricted Period; Vesting. Except as otherwise provided herein, the
Restricted Stock will vest immediately prior to or upon the occurrence of a
Liquidity Event in which the Company’s stockholders will receive (i) total
Distributions in an amount equal to 100% of the Invested Capital, and (ii) an
amount sufficient to pay the Stockholders a Priority Return (the “Vesting
Threshold”). The period between the Commencement Date and the date of the
Liquidity Event is referred to as the “Restricted Period”. Prior to the
occurrence of the Liquidity Event, the Board shall determine whether the Vesting
Threshold is anticipated to be met and whether the Restricted Stock will be
forfeited or will vest, and upon such determination the Restricted Stock will
immediately and permanently vest, or be immediately and permanently forfeited.
In all cases the Restricted Stock will either vest or be forfeited prior to the
declaration of a Distribution related to the Liquidity Event. If the Restricted
Stock does not vest after the Restricted Period, the Restricted Stock shall be
immediately and permanently forfeited.

 

4)

Termination of Property Management Agreement. In the event the Property
Management Agreement is terminated without Cause by the Company, during the
Restricted Period, the Restricted Stock will vest upon such termination (the
“Termination Date”) if the Board of Director’s most recent estimated net asset
value (“NAV”) per share of Common Stock plus total Distributions received by
Stockholders prior to the Termination Date is equal to or greater than the
Vesting Threshold as calculated through the Termination Date. If the Board of
Directors has not conducted an evaluation of the Company’s NAV per share of
Common Stock as of the Termination Date, or if the Vesting Threshold is not met
as aforesaid, the Restricted Stock shall be immediately and permanently
forfeited. If the Restricted Stock



--------------------------------------------------------------------------------

  does not vest at the Termination Date pursuant to this Section 4, the
Restricted Stock shall be immediately and permanently forfeited. If the Company
terminates the Property Management Agreement for Cause during the Restricted
Period, the Restricted Stock shall be immediately and permanently forfeited. If
the Property Manager terminates the Property Management Agreement during the
Restricted Period, the Restricted Stock shall be immediately and permanently
forfeited.

 

5) Restrictions. Subject to any exceptions set forth in this Agreement, during
the Restricted Period, the Restricted Stock or the rights relating thereto may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Property Manager. Any attempt to assign, alienate, pledge,
attach, sell or otherwise transfer or encumber the Restricted Stock or the
rights relating thereto during the Restricted Period shall be wholly ineffective
and, if any such attempt is made, the Restricted Stock will be forfeited by the
Property Manager and all of the Property Manager’s rights to such shares shall
immediately terminate without any payment or consideration by the Company.

 

6) Rights as Stockholder; Dividends.

 

  a) The Property Manager shall be the record owner of the Restricted Stock
until the shares of Common Stock are sold or otherwise disposed of, and shall be
entitled to all of the rights of a stockholder of the Company including, without
limitation, the right to vote such shares (to the extent permitted by the
Articles) and receive all dividends and other distributions paid with respect to
such shares. All dividends or other distributions actually paid to the Property
Manager in connection with the Restricted Stock shall vest immediately and will
not be subject to forfeiture.

 

  b) The Company may issue stock certificates or evidence the Property Manager’s
interest by using a restricted book entry account with the Company’s transfer
agent. Physical possession or custody of any stock certificates that are issued
shall be retained by the Company until such time as the Restricted Stock
represented by such stock certificates vests.

 

  c) If the Restricted Stock is forfeited in accordance with Sections 3, 4 or 5
of this Agreement, the Property Manager shall, on the date of such forfeiture,
no longer have any rights as a stockholder with respect to the Restricted Stock
and shall no longer be entitled to vote or receive dividends or other
distributions on such shares.

 

7) REIT Status. The parties acknowledge and agree not to take any action that
would impact the Company’s ability to qualify as a REIT, and further agree to
amend this agreement if necessary to allow the Company to continue to qualify as
a REIT.

 

8) Term and Termination of Agreement. This Agreement shall remain in effect
until December 31, 2013, unless otherwise terminated pursuant to this Section 8.
This Agreement may be terminated by either party upon thirty (30) days prior
written notice to the other party. This Agreement shall automatically terminate
in the event of (a) the termination by the Company of the Property Management
Agreement; (b) termination of the Advisor Expense Support Agreement; or (c) the
dissolution or liquidation of the Company.



--------------------------------------------------------------------------------

9) Headings. The captions of this Agreement are included for convenience only
and in no way define or limit any of the provisions hereof or otherwise affect
their construction or effect.

 

10) Interpretation. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida (without reference to its
conflicts of laws provisions).

 

11) Severability. If any provision of this Agreement shall be held or made
invalid by a court decision, statute, rule or otherwise, the remainder of this
Agreement shall not be affected thereby and, to this extent, the provisions of
this Agreement shall be deemed to be severable.

 

12) Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto, and supersedes all prior agreements or
understandings (whether written or oral), with respect to the subject matter
hereof.

 

13) Amendments and Counterparts. This Agreement may only be amended by mutual
written consent of the parties. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall, together, constitute only one instrument.

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized, as of the day and year first
above written.

 

CNL HEALTHCARE PROPERTIES, INC. By:  

/s/ Stephen H. Mauldin

Name:   Stephen H. Mauldin Title:   Chief Executive Officer CNL HEALTHCARE
MANAGER CORP. By:  

/s/ Robert A. Bourne

Name:   Robert A. Bourne Title:   Vice Chairman